IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-21113
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

VERNON PAUL FREDDIE,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-95-125-2
                        - - - - - - - - - -
                          October 10, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Vernon Paul Freddie appeals the sentencing judge's two-point

increase in his offense level for obstructing justice.    The

district court made specific findings at sentencing that Freddie

committed perjury at the trial of a co-defendant.   Once a

sentencing court finds that a defendant has committed perjury at

trial, an upward adjustment is required under U.S.S.G. § 3C1.1.

United States v. Storm, 36 F.2d 1289, 1295 (5th Cir. 1994), cert.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-21113
                              - 2 -

denied, 115 S. Ct. 1798 (1995).   We have reviewed the record and

the parties' brief and we find that evidence in the record

supports the sentencing court’s finding that Freddie committed

perjury when he testified that he possessed only four ounces of

crack cocaine, rather than the 13.66-ounce amount he pleaded

guilty to possessing.

     AFFIRMED.